Citation Nr: 1600219	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  15-39 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to May 1956.

The matter is before the Board of Veteran's Appeals (Board) on appeal from a March 2011 rating decision by the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014 & Supp. 2015).


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claims for service connection for hearing loss and tinnitus.  

The Veteran submitted an October 2015 VA substantive appeal statement in which he stated that he first observed hearing loss and tinnitus while in service.  That statement constitutes a timely notice of disagreement with a December 2014 rating decision which denied service connection for tinnitus.  A review of the record shows that the Veteran has not been issued a statement of the case with respect to that issue in response to the notice of disagreement.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Moreover, the Veteran's representative issued an informal hearing presentation in December 2015 reiterating the Veteran's contention that he first observed hearing loss while in service.

The Board finds the December 2014 VA hearing loss and tinnitus examination report incomplete for rating purposes.  The examiner opined that it was less likely than not (less than 50 percent probability) that hearing loss was due to service noise exposure.  In addition, the examiner opined that it was less likely (less than 50 percent probability) that tinnitus was caused by or a result of service noise exposure.  In the report, the examiner noted that the Veteran was exposed to high risk sounds related to his service as a trumpeter in the Air Force band and his association with musical rehearsals and performances.  In fact, VA conceded that duty has a moderate possibility of exposure to acoustic trauma.  However, the examiner noted that the Veteran's noise exposure did not compare in severity to weapons fire, explosives, and aircraft or other heavy equipment common in service.  Moreover, the examiner based the rationale on the fact that the Veteran's in-service whisper tests did not show impaired hearing.  

Initially, the board notes that the Veteran's service medical records only consist of the induction and separation examinations.  While the separation examination notes service medical records for treatment in 1955, the record does not contain any in-service treatment records.  The Veteran should be provided an opportunity to identify any specific service medical records he believes are missing and appropriate VA action should be taken to assist him in obtaining any existing evidence.  If all of the Veteran's service medical records are not available, then there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the resolving reasonable doubt in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Additionally, the Board notes that the fact that hearing loss and tinnitus are not shown in service is not a sufficient basis to opine that current hearing loss and tinnitus are not related to service.  Service connection for bilateral hearing loss disability or tinnitus may be granted where there is credible evidence of acoustic trauma due to noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In the October 2015 substantive appeal, the Veteran contends that he first noticed hearing loss and tinnitus in service and that his hearing loss and tinnitus have continued since that time.  Therefore, the current medical opinion is incomplete as it does not address the Veteran's lay assertions.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, the Board finds that the December 2014 examiner's opinion is incomplete as it did not consider all of the evidence now of record and that a new opinion must be obtained.  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA medical records not yet associated with the record.

2.  Request the complete service medical records.  If any service medical records are unavailable, issue a formal finding of unavailability and notify the Veteran that he can submit any service medical records in his possession.  Cuevas v. Principi, 3 Vet. App. 542 (1992).

3.  Schedule the Veteran for a VA audiology examination, with an examiner who has not previously examined him, to determine the nature and etiology of hearing loss and tinnitus.  The examiner must review the claims file and must note that review in the report.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  A complete rationale for any opinion expressed should be provided.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that bilateral hearing loss and tinnitus had their onset in service, were aggravated by service, or are otherwise related to any incident of service, to include conceded noise exposure during service.  The examiner must consider statements from the Veteran regarding the onset and continuity of symptomatology, and specifically the Veteran's contention that he experienced hearing loss and tinnitus in service and has continued to experience hearing loss and tinnitus since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should note that the absence of in-service evidence of a hearing disability or tinnitus during service is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements.  If there is another likely etiology for any bilateral hearing loss or tinnitus, that should be stated. 

4.  Issue a statement of the case on the issue of entitlement to service connection for tinnitus.  Notify the Veteran that he must submit a timely substantive appeal to perfect the appeal.  If a timely substantive appeal is received, return the claim to the Board.

5.  Then, readjudicate the claim for service connection for bilateral hearing loss disability.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

